Peck, J.
delivered the opinion of the court.
This record is voluminous, but the question which arises thereon is within a very narrow compass. It is simply whether an appeal in the nature of a writ of error will lie from a refusal of the judge to order an execution upon a judgment rendered in his court, said judgment being by the judge superseded. We are of opinion that no writ of error lies in such a case, no final judgment having been given upon the question, which, in the opinion of this court, should suspend the execution. It is said the party might have rights suspended indefinitély, to his prejudice and ruin. It is sufficient to say in answer, that to have redress, the remedy which the law gives mu$t be pursued. Either wait until the court gives judgment upon the supersedeas, or, if no judgment be rendered on that when the party is entitled to it, bring a mandamus *458and compel the court to proceed. This case being prematurely brought up, must be dismissed for want of jurisdiction, and judgment for costs be rendered under the act of assembly against the plaintiffs in error for the costs of the cause in this court.
Writ of error dismissed.